19 F.3d 1430
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Frederick Douglas JOHNSON, Defendant Appellant.
No. 93-6977.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 24, 1994.Decided:  March 23, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham;  Norwood Carlton Tilley, Jr., District Judge.  (CR-91-262-D, CA-93-8-1)
Frederick Douglas Johnson, appellant pro se.
Douglas Cannon, Asst. U.S. Atty., Greensboro, NC, for appellee.
M.D.N.C.
AFFIRMED.
Before HALL and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Johnson, No. CR-91-262-D, CA-93-8-1 (M.D.N.C. Aug. 24, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We note that Johnson's claims of nonconstitutional sentencing errors may not be asserted in this Sec. 2255 proceeding given his failure to directly appeal from his sentence.   See Stone v. Powell, 428 U.S. 465, 477 n. 10 (1976)